DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOOSHIMA et al. (JP2008240362A, hereinafter TOOSHIMA, already of record from IDS).
	Regarding claim 8, TOOSHIMA teaches a shovel comprising:
a lower traveling body; 
an upper turning body turnably mounted on the lower traveling body; 
a cab provided on the upper turning body (See at least TOOSHIMA: Fig. 1);
an orientation detector configured to detect a relative relationship between an orientation of the upper turning body and an orientation of the lower traveling body (See at least TOOSHIMA: Para. 0022-0023); and
a display device provided in the cab, 
wherein an image related to a travel direction of the lower traveling body is displayed on the display device (See at least TOOSHIMA: Fig. 13; Para. 0024; Para. 0031-0033).

	Regarding claim 12, TOOSHIMA teaches an output device of a shovel, configured to output information on the shovel, wherein
the output device is configured to display an image related to a travel direction of a lower traveling body of the shovel (See at least TOOSHIMA: Fig. 13; Para. 0024; Para. 0031-0033).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TOOSHIMA in view of Sherlock (US 20160282465, hereinafter Sherlock).
Regarding claim 1, TOOSHIMA teaches a shovel comprising: 
a lower traveling body; 
an upper turning body turnably mounted on the lower traveling body; 
a cab provided on the upper turning body (See at least TOOSHIMA: Fig. 1);
an orientation detector configured to detect a relative relationship between an orientation of the upper turning body and an orientation of the lower traveling body (See at least TOOSHIMA: Para. 0022-0023); and…
Yet, TOOSHIMA does not explicitly teach:
an alarm device configured to output an alarm when a backward travel operation is performed while it is detected by the orientation detector that the orientation of the upper turning body and the orientation of the lower traveling body are in a predetermined relationship, 
wherein the backward travel operation is an operation to cause the lower traveling body to travel in a backward direction of the upper turning body.
However, in the same field of endeavor, Sherlock teaches:
an alarm device configured to output an alarm when a backward travel operation is performed while it is detected by the orientation detector that the orientation of the upper turning body and the orientation of the lower traveling body are in a predetermined relationship (See at least Sherlock: Para. 0019), 
wherein the backward travel operation is an operation to cause the lower traveling body to travel in a backward direction of the upper turning body (See at least Sherlock: Para. 0019).
It would have been obvious to one of ordinary skill in the art to include in a shovel of TOOSHIMA with backing alarm as taught by Sherlock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide safety.

Regarding claim 2, TOOSHIMA in combination Sherlock teaches the shovel as claimed in claim 1. Sherlock further teaches:
wherein the alarm device is configured to output another alarm different from said alarm when a forward travel operation is performed (See at least Sherlock: Para. 0022), and 
the forward travel operation is an operation to cause the lower traveling body to travel in a forward direction of the upper turning body (See at least Sherlock: Para. 0022).
It would have been obvious to one of ordinary skill in the art to include in a shovel of TOOSHIMA with moving direction alarm as taught by Sherlock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide safety.

Regarding claim 3, TOOSHIMA in combination Sherlock teaches the shovel as claimed in claim 1. TOOSHIMA further teaches:
wherein the backward direction of the upper turning body includes a direction whose angle to a longitudinal axis of the upper turning body is within a predetermined range (See at least TOOSHIMA: Para. 0017; Para. 0026).

Regarding claim 5, TOOSHIMA in combination Sherlock teaches the shovel as claimed in claim 1. TOOSHIMA further teaches:
further comprising: 
a display device configured to display an image related to a travel direction of the lower traveling body corresponding to a tilt direction of a travel operating apparatus (See at least TOOSHIMA: Fig. 13; Para. 0024; Para. 0031-0033).

Regarding claim 6, TOOSHIMA in combination Sherlock teaches the shovel as claimed in claim 5. TOOSHIMA further teaches:
wherein the image related to the travel direction successively changes according to a turning state of the upper turning body (See at least TOOSHIMA: Para. 0032).

Regarding claim 7, TOOSHIMA in combination Sherlock teaches the shovel as claimed in claim 1. TOOSHIMA further teaches:
further comprising: a turning angle sensor placed at a center joint of the shovel (See at least TOOSHIMA: Para. 0007).

Regarding claim 11, TOOSHIMA teaches an output device of a shovel, configured to output information on the shovel, wherein
…while it is detected by an orientation detector of the shovel that an orientation of the upper turning body and an orientation of the lower traveling body are in a predetermined relationship (See at least TOOSHIMA: Para. 0022-0023).
Yet, TOOSHIMA does not explicitly teach:
the output device is configured to output an alarm when an operation to cause a lower traveling body of the shovel to travel in a backward direction of an upper turning body of the shovel is performed…
However, in the same field of endeavor, Sherlock teaches:
the output device is configured to output an alarm when an operation to cause a lower traveling body of the shovel to travel in a backward direction of an upper turning body of the shovel is performed (See at least Sherlock: Para. 0019)…
It would have been obvious to one of ordinary skill in the art to include in a shovel of TOOSHIMA with backing alarm as taught by Sherlock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide safety.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over TOOSHIMA in view of Sherlock as applied to claim 1 above, and further in view of Hou et al. (US 20020161541, hereinafter Hou).
Regarding claim 4, TOOSHIMA in combination with Sherlock teaches the shovel as claimed in claim 1.
Although TOOSHIMA in combination with Sherlock teaches alarming on certain vehicular events, TOOSHIMA in combination with Sherlock does not explicitly teach:
wherein the alarm device is configured to output the alarm when a travel operating apparatus is in a dead zone region.
However, in the same field of endeavor, Hou teaches:
wherein the alarm device is configured to output the alarm when a travel operating apparatus is in a dead zone region (See at least Hou: Para. 0011).
It would have been obvious to one of ordinary skill in the art to include in a shovel of TOOSHIMA in combination with Sherlock with dead zone region as taught by Hou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide awareness of reaching dead zone region.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TOOSHIMA in view of ISHIHARA (US 20190248289, hereinafter ISHIHARA).
Regarding claim 9, TOOSHIMA teaches the shovel as claimed in claim 8.
Yet, TOOSHIMA does not explicitly teach:
wherein a positional relationship between the upper turning body and the lower traveling body is displayed on the display device.
However, in the same field of endeavor, ISHIHARA teaches:
wherein a positional relationship between the upper turning body and the lower traveling body is displayed on the display device (See at least ISHIHARA: Fig. 5 and 6).
It would have been obvious to one of ordinary skill in the art to include in the shovel of TOOSHIMA with positional relationship displaying as taught by ISHIHARA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide visual positional relationship.

Regarding claim 9, TOOSHIMA teaches the shovel as claimed in claim 8.
Yet, TOOSHIMA does not explicitly teach:
wherein an overhead view image is displayed on the display device, 
the overhead view image includes a graphic shape representing the upper turning body and a graphic shape representing the lower traveling body, and 
a positional relationship between the graphic shape representing the upper turning body and the graphic shape representing the lower traveling body changes according as a positional relationship between the upper turning body and the lower traveling body changes.
However, in the same field of endeavor, ISHIHARA teaches:
wherein an overhead view image is displayed on the display device, 
the overhead view image includes a graphic shape representing the upper turning body and a graphic shape representing the lower traveling body, and 
a positional relationship between the graphic shape representing the upper turning body and the graphic shape representing the lower traveling body changes according as a positional relationship between the upper turning body and the lower traveling body changes (See at least ISHIHARA: Fig. 5 and 6).
It would have been obvious to one of ordinary skill in the art to include in the shovel of TOOSHIMA with positional relationship displaying as taught by ISHIHARA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide visual positional relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./               Examiner, Art Unit 3663                                                                                                                                                                                         
/TYLER J LEE/               Primary Examiner, Art Unit 3663